Item 77C DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC.MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Joint Meeting of Shareholders (the “Meeting”) of Dreyfus New Jersey Municipal Money Market Fund, Inc. (the “Fund”) was held on December 28, 2009. Out of a total of 488,741,745.820 of the Fund’s shares (“Shares”) outstanding and entitled to vote at the Meeting, a total of 269,490,323.450 were represented at the Meeting, in person or by proxy. The following matters were duly approved by the holders of the Fund’s outstanding Shares as follows: 1. To approve amending the Fund’s policy regarding borrowing: SHARES Affirmative Against Abstain 203,686,095.210 57,030,501.310 8,773,726.9302. To approve amending the Fund’s policy regarding lending: SHARES Affirmative Against Abstain 203,043,017.350 58,269.008.090 8,178,298.010 3. To permit investment in other investment companies. SHARES Affirmative Against Abstain 197,290,121.250 64,433,510.860 7,766,691.340
